        Case: 1:19-cv-02107 Document #: 1 Filed: 03/26/19 Page 1 of 6 PageID #:1




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 JONATHAN J. TOMON,                                  CIVIL COMPLAINT

 Plaintiff,
                                                     CASE NO. 1:19-cv-02107
 v.

 SWC GROUP, L.P.,                                    DEMAND FOR JURY TRIAL

 Defendant.


                                          COMPLAINT

        NOW COMES Jonathan J. Tomon (“Plaintiff”), by and through his attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of SWC Group, L.P., (“Defendant”)

as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.

                                    JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Illinois, Plaintiff resides in the Northern District of Illinois, and a

substantial portion of the events or omissions giving rise to the claims occurred within the Northern

District of Illinois.




                                                 1
       Case: 1:19-cv-02107 Document #: 1 Filed: 03/26/19 Page 2 of 6 PageID #:1




                                             PARTIES

    4. Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term is defined

by 15 U.S.C §1692a(3).

    5. Defendant is an accounts receivable management and consumer services company with its

principle office located at 4120 International Pkwy, Suite 1100, Carrollton, Texas 75007. The

principal purpose of Defendant’s business is the collection of consumer debts. Defendant collects

or attempts to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed or

due to others using the mail and telephone, including consumers in the State of Illinois.

                             FACTS SUPPORTING CAUSES OF ACTION

    6. On or around February 17, 2019, Plaintiff received a dunning letter from Defendant in an

attempt to collect on an unknown Time Warner Cable bill account in the amount of $369.23

(“subject debt”). See Exhibit A for a true and correct copy of Defendant’s dunning letter sent to

Plaintiff.

    7. Plaintiff was perplexed why Defendant was attempting to collect a debt that did not belong

to him as the letter was sent to his address but referred to a “Jony Toman.”

    8. At no time did Plaintiff have a business relationship with Time Warner Cable or any of its

affiliates.

    9. On February 26, 2019, Plaintiff notified Defendant that the subject debt does not belong to

him and demanded that Defendant cease its collection communications.

    10. Plaintiff never provided his address or phone number to Defendant or otherwise expressly

consented to Defendant’s communications.

    11. Defendant falsely represented the legal status of the subject debt because Plaintiff did not

owe the subject debt.



                                                 2
       Case: 1:19-cv-02107 Document #: 1 Filed: 03/26/19 Page 3 of 6 PageID #:1




   12. Defendant unfairly attempted to collect on the subject debt knowing that Plaintiff did not

owe such debt.

                                                DAMAGES

   13. Defendant’s false representation and misleading conduct has severely disrupted Plaintiff’s

daily life and general well-being.

   14. Defendant’s illegal collection activities have caused Plaintiff actual harm, including but

not limited to, emotional distress, mental anguish, and anxiety as Plaintiff was lead to believe he

owed the subject debt.

   15. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

                 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   16. Plaintiff restates and realleges paragraphs 1 through 15 as though fully set forth herein.

   17. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   18. The alleged subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

   19. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

to collect delinquent accounts allegedly owed to a third party.

   20. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).




                                                  3
       Case: 1:19-cv-02107 Document #: 1 Filed: 03/26/19 Page 4 of 6 PageID #:1




   21. Defendant used the mail to attempt to collect the subject debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   22. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

   23. One of the purposes of the FDCPA was to eliminate the recurring problem of debt

collectors dunning the wrong person.

   24. Defendant violated 15 U.S.C. §§1692e, e(2), e(10), and f through its unlawful debt

collection practices.

             a. Violations of FDCPA § 1692e

   25. “The FDCPA declares it a violation to make a false representation of the character, amount,

or legal status of any debt. 15 U.S.C.S. § 1692e(2)(A). Indeed, merely dunning a person who is

not legally obligated to pay the debt makes the debt collector liable under that statute as a matter

of law because it is, ipso facto, a false representation about the status or character of the debt.” See

Owens v. Howe, No. 1:04-CV-152, 2004 U.S. Dist. LEXIS 22728 (N.D. Ind. Nov. 8, 2004).

   26. Defendant violated §1692e by using false, deceptive, and misleading representation in

connection to collection of the subject debt.

   27. Defendant violated §1692e(2) by falsely representing the legal status of the subject debt.

Specifically, Defendant attempted to deceive Plaintiff into believing that he was responsible for

the subject debt, when Plaintiff had no such obligation because the subject debt did not belong to

him.

   28. Furthermore, Defendant violated §1692e(10) by using false representation and deceptive

means in connection to the collection of the subject debt. Defendant falsely represented that




                                                   4
       Case: 1:19-cv-02107 Document #: 1 Filed: 03/26/19 Page 5 of 6 PageID #:1




Plaintiff owes the subject debt when Plaintiff did not owe the subject debt. Defendant attempted

to dragoon Plaintiff into paying a debt that did not belong to him.

             b. Violations of FDCPA § 1692f

   29. Defendant violated §1692f by using unfair and unconscionable means in attempting to

collect on the subject debt.

   30. Specifically, Defendant unfairly attempted to collect on the subject debt when Plaintiff did

not owe the subject. Defendant’s unconscionable conduct was employed in order to trick Plaintiff

into believing he owed the subject and ultimately to satisfy the subject debt when the subject debt

did not belong to him.

   31. As an experienced debt collector, Defendant knew or should have known the ramifications

of collecting on a debt through incessant deceptive means.

   32. Upon information and belief, Defendant systematically sends dunning letters to the wrong

parties in order to aggressively collect debts allegedly in default to increase its profitability at the

consumers’ expense.

   33. As stated above, Plaintiff was severely harmed by Defendant’s conduct.

Plaintiff demands trial by jury.




                                                   5
      Case: 1:19-cv-02107 Document #: 1 Filed: 03/26/19 Page 6 of 6 PageID #:1




Dated: March 25, 2019                             Respectfully Submitted,


                                                   /s/ Alexander J. Taylor
                                                   /s/ Marwan R. Daher
                                                   /s/ Omar T. Sulaiman
                                                   Alexander J. Taylor, Esq.
                                                   Marwan R. Daher, Esq.
                                                   Omar T. Sulaiman, Esq.
                                                   Counsel for Plaintiff
                                                   Sulaiman Law Group, Ltd
                                                   2500 S Highland Ave, Suite 200
                                                   Lombard, IL 60148
                                                   Telephone: (630) 575-8181
                                                   ataylor@sulaimanlaw.com
                                                   mdaher@sulaimanlaw.com
                                                   osulaiman@sulaimanlaw.com




                                         6
